Title: From George Washington to Bryan Fairfax, 18 May 1798
From: Washington, George
To: Fairfax, Bryan



Dear Sir,
Mount Vernon, 18th May 1798

Having occasion to write another letter to Sir John Sinclair, I take the liberty of giving you the trouble of it, and Mrs Washington begs the favour of you to put her letter, to her old neighbour and friend Mrs Fairfax into a channel for safe delivery, if you should not see her yourself.
Knowing, from experience, that Masters of Vessels never sail at the time they first appoint, Mrs Washington and I propose to call upon you on our return from the City, in full confidence of seeing you then. If however, contrary to expectation, the Captn of the Vessel you embark on should be more punctual than usual, and we should be disappointed in this, we beg you to receive our ardent wishes for a safe and pleasant passage to England—the perfect restoration of your health—and happy meeting with your family and friends when you return. To these wishes, let me add assurances of the Affectionate regard of Dear Sir Your Obedt Servant

Go: Washington


Our Complimts to Mrs Fairfax and the family.

